Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended independent claim 1 to recite that the at least one solid pore-forming agent is in the form of hollow or solid beads in the silica precursor solution.  This amendment makes it unequivocally clear that the porogen cannot be dissolved within the silica precursor solution.  The previously relied upon prior art rejection to Oudard et al. (US Pat. 9,242,893) only teaches the addition of a porogen as a pre-mixed solution to a solution of silica precursor.  One having ordinary skill in the art would not have found it obvious to have added the polyethylene glycol porogen directly to the silica precursor solution.  Oudard et al. requires dissolved porogen in the coating solutions taught therein.  Further search of the prior art did not yield any suitable teachings which read on or suggest all of the limitations of Applicants claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766